Citation Nr: 9906456	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  97-18 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than May 23, 1996, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which granted the claim of entitlement to 
service connection for PTSD, and assigned a 50 percent rating 
with an effective date of May 23, 1996.  In April 1997, the 
veteran's representative submitted a notice of disagreement 
on the veteran's behalf, disputing the effective date 
assigned.  A statement of the case was issued in April 1997, 
but the issue was incorrectly stated.  The veteran's 
substantive appeal, including a request for a personal 
hearing, was received in May 1997.  Although scheduled, the 
veteran failed to appear for his hearing.  A supplemental 
statement of the case, which addressed the issue of an 
earlier effective date, was issued in July 1998.  


REMAND

In April 1988, the veteran commenced a claim of service 
connection for PTSD.  In a letter, dated in December 1989, 
the RO requested that the veteran furnish a statement with 
regard to his claimed stressors and that he provide any 
information regarding treatment from private care providers.  
However, the veteran failed to furnish the requested 
information and the claim was disallowed.  Notice of the RO's 
disallowance and information concerning the veteran's 
appellate rights were addressed in a letter dated in March 
1990.  Appellate action was not initiated.

In May 1996, the veteran submitted an application to reopen 
his claim of service connection for PTSD.  Service connection 
for PTSD was granted by rating action of July 1996, with an 
effective date of May 23, 1996.  However, the veteran 
disputes the effective date assigned, and in his substantive 
appeal, he refers to his earlier claim for service connection 
for PTSD.  According to the representative's arguments set 
forth in the December 1998 Informal Hearing Presentation, an 
earlier effective date is warranted because the initial 
disallowance of the claim in 1990 was clearly and 
unmistakably erroneous; that is, the claim should have been 
granted at that time given the evidence of record and the 
regulations and instructions applicable at that time.  
However, because it was not raised, the RO has not 
considered, and the July 1998 supplemental statement of the 
case does not address, the issue of clear and unmistakable 
error in the March 1990 disallowance.  This issue is 
intertwined with the appeal for an earlier effective date, as 
a finding of clear and unmistakable error would likely lead 
to an earlier effective date for compensation.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims pointed out that 
in cases where the Board's action on appeal in proceeding to 
decide a question that the Agency of Original Jurisdiction 
(AOJ) had not decided raises the possibility that a claimant 
will be prejudiced by not having been afforded the full 
benefits of the VA procedural safeguards.  Those safeguards 
include, but are not limited to, the right to a written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right to representation.  Bernard v. 
Brown, 4 Vet. App. at 393.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should readjudicate the issue of 
entitlement to an earlier effective date 
of service connection for PTSD, 
including the claim of clear and 
unmistakable error in the initial 
disallowance of March 1990.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case that 
includes a discussion of any applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to afford the veteran due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


